Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is composed of two sentences; From to MPEP 608.01(m); “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Claim 1 contains three capital letters, (“A” body, “A” knife, “Therefore”. For Examination purposes Claim 1 will be interpreted to be as one sentence; from “- - the knife board is connected to the body. Therefore, after the connecting part is connected to - -”” to “the knife board is connected to the body; therefore after the connecting part is connected to - -“. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, vague, awkwardly worded and/or lacking proper antecedent basis:
"it" is recited in claim 1, lines 2 and 7 and claim 6 line 1. The limitation must positively recited and proper antecedent basis must be provided as well.
“there” is recited in claim 1 line 5, It is not clear what limitation is being referred to. Please positively recite the limitations. 
Claim 1 recites “the bottom plate” line 2; this limitation has not been previously mentioned. Pleas provide proper antecedent basis. 
Claim 1 recites “the connecting part comprises multiple positioning parts”. It is considered to be awkwardly worded because a part is consistent with having just a singular element. Applicant needs to define what is meant by this “parts” limitation and make clear what the elements are. 
Claims 1, 2, 7 and 8 recite “while”. This word is a narrative word which implies that something is waiting. This is an apparatus claim which is supposed to be described mechanically. For instance applicant can replace “while” with “wherein”. Which mean how the device is being constructed. 
The dependent Claim 2-9 need to have proper antecedent basis for the preamble. "An" should be changed to "The". 
Claims 2-9 recite the term "in which" the term in which does not have a recognized meaning as interpreted by the courts such as "wherein" does. Applicant should replace "in which" with "wherein”.
Claim 4 recites “where”. This is an apparatus claim which is supposed to be described mechanically. For instance applicant can replace “where” with “wherein”. Which mean how the device is being constructed.
Claim 5 recites a method of making step on an apparatus Claim. Because the apparatus Claim requires the structure to be recited, the process is consideration is considered a process outside of an apparatus claim. When writing a Claim the applicant can disclose how the device is put together or in a method claim is disclosed how a device is made and the process considered to make that device. However, apparatus and methods claim cannot be together in one claim. 
Claim 6 recited the term “can be
Claim 6 and 9 recite “which”. This is an apparatus claim which is supposed to be described mechanically. For instance applicant can replace “which” with “wherein”. Which mean how the device is being constructed.
Allowable Subject Matter
Claims  1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closes prior art which will be shown in the 892 does not suggest nor discloses a device having at least “a limiting body in the opening area of the clamping slot; moreover, the bottom plate and the clamping slot form an angle of less than 90 degrees” and “a knife board, where it comprises a blade part and a connecting part; the connecting part is extended obliquely upward from one end of the blade part to form an angle of less than 90 degrees”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art which teaches a traditional skimming tools with are known in the art. Therefore the references listed in the 892 are the closest prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 26, 2021